Per Curiam.

Larkins asserts that the court of appeals erred by denying the writ of mandamus to vacate his criminal convictions. For the following reasons, however, we find that Larkins’s claims are meritless and affirm the judgment of the court of appeals.
As the court of appeals correctly held, the failure to comply with R.C. 2945.05 may be remedied only in a direct appeal from a criminal conviction. State v. Pless (1996), 74 Ohio St.3d 333, 658 N.E.2d 766, paragraph two of the syllabus. A claimed violation of R.C. 2945.05 is not the proper subject for an extraordinary writ. See Jackson v. Rose (1997), 79 Ohio St.3d 51, 679 N.E.2d 684, 685.
In addition, because Larkins essentially requests release from prison, mandamus will not he. State ex rel. Sampson v. Parrott (1998), 82 Ohio St.3d 92, 93, 694 N.E.2d 463, 463-464.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.